

115 S1215 IS: Foster Youth Independence Act of 2017
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1215IN THE SENATE OF THE UNITED STATESMay 24, 2017Mr. Grassley (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part E of title IV of the Social Security Act to allow States that provide foster care for
			 children up to age 21 to serve former foster youths through age 23 under
			 the John H. Chafee Foster Care Independence Program.
	
 1.Short titleThis Act may be cited as the Foster Youth Independence Act of 2017.
		2.Authority for certain States to serve former foster youths up to age 23 under the John H. Chafee
			 Foster Care Independence Program
 (a)In generalSection 477(b)(3) of the Social Security Act (42 U.S.C. 677(b)(3)) is amended— (1)in subparagraph (A)—
 (A)by inserting (i) before A certification; (B)by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained age 21.; and
 (C)by adding at the end the following:  (ii)If the State has elected under section 475(8)(B) to extend eligibility for foster care up to age 21, or if the Secretary determines that the State agency responsible for administering the State plans under this part and part B uses State funds or any other funds not provided under this part to provide services and assistance for youths who have aged out of foster care that are comparable to the services and assistance such youths would receive if the State had made such an election, the certification required under clause (i) may provide that the State will provide assistance and services to youths who have aged out of foster care and have not attained age 23.; and
 (2)in subparagraph (B), by striking children who have left foster care and all that follows through the period and inserting youths who have aged out of foster care and have not attained age 21 (age 23, in the case of a State with a certification under clause (i) of subparagraph (A) to provide assistance and services to youths who have aged out of foster care up to such age, in accordance with clause (ii) of subparagraph (A))..
 (b)Conforming amendmentSection 477(a)(5) of such Act (42 U.S.C. 677(a)(5)) is amended by inserting (23 years of age in the case of a State with a certification under clause (i) of subsection (b)(3)(A) to provide assistance and services to youths who have aged out of foster care up to such age, in accordance with clause (ii) of such subsection) after 21 years of age.
 (c)Effective dateThe amendments made by this section take effect on October 1, 2017.